UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K (MARK ONE) /X/ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 OR // TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-31706 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PMA Capital Corporation Retirement Savings Plan (formerly known as PMA Capital Corporation 401(k) Plan) B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PMA Capital Corporation 380 Sentry Parkway Blue Bell, PA 19422 REQUIRED INFORMATION Financial statements and schedules for the PMA Capital Corporation Retirement Savings Plan (formerly known as PMA Capital Corporation 401(k) Plan), prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, are contained in this Annual Report on Form 11-K. PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE TABLE OF CONTENTS Pages Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits, December 31, 2006 and 2005 2 Statements of Changes in Net Assets Available for Benefits, Years ended December 31, 2006 and 2005 3 Notes to Financial Statements 4 Supplemental Schedule: Form 5500, Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as ofDecember 31, 2006 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrators of the PMA Capital Corporation Retirement Savings Plan (formerly known as PMA Capital Corporation 401(k) Plan) Blue Bell, Pennsylvania We have audited the accompanying statements of net assets available for benefits of the PMA Capital Corporation Retirement Savings Plan (formerly known as PMA Capital Corporation 401(k) Plan)(the “Plan”) as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and performour audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2006 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This schedule is the responsibility of the Plan’s management. The supplementary schedule has been subjected to the auditing procedures applied in our audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Beard Miller Company LLP Beard Miller Company LLP Harrisburg, Pennsylvania June 21, 2007 1 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2006 2005 Investments, at fair value $ 116,662,706 $ 103,820,716 Participant loans receivable 2,124,682 1,894,184 Employer’s contribution receivable 210,524 111,795 Participants’ contributions receivable 150,582 241,140 Net assets available for benefits $ 119,148,494 $ 106,067,835 See accompanying notes to financial statements. 2 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years ended December 31, 2006 2005 Additions: Investment Income: Net appreciation in fair value of investments $ 7,720,136 $ 3,201,065 Interest and dividends 5,050,659 3,100,973 12,770,795 6,302,038 Contributions: Employer, net of forfeitures 5,159,648 2,436,026 Participants 5,024,597 4,997,293 Participant rollovers 1,084,127 550,639 Total additions 24,039,167 14,285,996 Deductions: Participant withdrawals 10,954,494 7,634,209 Administrative expenses and other 4,014 5,132 Total deductions 10,958,508 7,639,341 Net increase 13,080,659 6,646,655 Net assets available for benefits: Beginning of year 106,067,835 99,421,180 End of year $ 119,148,494 $ 106,067,835 See accompanying notes to financial statements. 3 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) NOTES TO FINANCIAL STATEMENTS 1. Description of Plan The following brief description of the PMA Capital Corporation Retirement Savings Plan (formerly known as PMA Capital Corporation 401(k) Plan) (the “Plan”) is provided for general informational purposes only.Participants should refer to the Plan document for more complete information. A. General The Plan is a defined contribution plan and is qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended (“IRC”), allowing contributions to be made by participants on a pre-tax basis under Section 401(k) of the IRC.The Plan is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”) rules and regulations. Effective January 1, 2006, PMA Capital Corporation and its affiliates (the “Company”) amended the Plan to include non-matching, quarterly age-based employer contributions (“Age-Based Contributions”) and renamed it the PMA Capital Corporation Retirement Savings Plan. B. Eligibility and Participation Upon commencement of employment, all active regular full and part time employees of the Company are eligible to participate in the employee withholding and employer match portion of the Plan.Employees must have at least one year of service to receive Age-Based Contributions. C. Contributions Participants and the Company make contributions to the Plan subject to IRC limits.Participants may authorize the Company to withhold up to a maximum of 50% of their compensation each year for employee pre-tax contributions to the Plan.In addition, participants may elect to have the Company withhold up to 10% of their compensation as a voluntary after-tax contribution. The Company, in turn, will make employer matching contributions on behalf of participants equal to $1.00 for each $1.00 of employee pre-tax or after-tax contributions, up to a maximum of 5% of each participant’s compensation.Contributions are subject to certain limitations. Age-Based Contributions aremade in addition to any elective deferrals and employer matching contributions that might otherwise be made under the Plan.In 2006, Age-Based Contributions were $2,547,590.The Age-Based Contributions for participants, who were under age 50 and/or had less than 5 years of service with the Company as of December 31, 2005, are as follows: Participant's Age Percentage of Compensation Less than 30 2% At least 30 but less than 45 3% At least 45 but less than 55 4% 55 or older 5% Participants, who were age 50 with at least 5 years of service with the Company as of December 31, 2005,receive special grandfathered Age-Based Contributions, in lieu of theAge-Based Contributions described above, as follows: Participant's Age Percentage of Compensation At least 50 but less than 55 6% At least 55 but less than 60 8% 60 or older 10% 4 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) NOTES TO FINANCIAL STATEMENTS D. Investment Options At December 31, 2006 and 2005, contributions were invested, at the election of the participants, in ten funds (the “Vanguard Funds”) and the PMA Capital Corporation Stock Fund (“Company Stock Fund”), which are managed by The Vanguard Group, an unrelated entity.In the event an employee does not make an election, the Age-Based Contributions are invested in the Vanguard STAR Fund. E. Vesting When a participant attains age 65, becomes disabled as defined by the Company’s long-term disability plan, or dies, the full value of the employer’s contributions, plus allocated earnings thereon, become vested to the participant (or to the participant’s beneficiary in the event of death) and are non-forfeitable.Prior to the occurrence of such events, participants who cease to be employees are entitled to withdraw participant contributions, including allocated net realized and unrealized gains and losses.In addition, such former employees are entitled to their vested value of Company contributions and allocated earnings thereon, based on years of service. The value of the employer’s matching contributions vests to a participant based on his or her years of service, as indicated in the following table: Completed Years of Service Vesting % Less than 1 year 0% 1 year 10% 2 years 40% 3 years 60% 4 years 80% 5 years or more 100% A participant’s interest in his or her Age-Based Contributions account vests in accordance with the following schedule: Completed Years of Service Vesting % Less than 5 0% 5 or more 100% An employee’s contributions, plus actual earnings thereon, are always 100% vested. F. Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company’s contributions and an allocation of the Plan’s earnings, and charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined in the Plan.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. G. Withdrawals and Distributions Withdrawals and distributions of vested account balances are generally made upon retirement, termination, death or disability.A participant’s vested account balance will be distributed in the form of a single lump sum cash payment.However, participants may elect to leave the money in the Plan subject to Internal Revenue Service (“IRS”) minimum distribution rules.To the extent amounts are invested in the Company Stock Fund, a participant may elect to receive such amounts in the Company’s Class A Common Stock or cash. 5 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) NOTES TO FINANCIAL STATEMENTS H. Participant Loans Plan participants may elect to borrow up to the lesser of 50% of their available vested balance or $50,000 minus their highest outstanding loan balance during the prior twelve month period under the Plan.Participants may apply for multiple loans each plan year, however, no more than two loans may be outstanding at any one time.These interest-bearing loans are secured by the participant’s account balance and are repaid through payroll deductions.The interest rate for all loans is the prime rate in effect on the first business day of the month of the loan application.The maximum loan amounts, repayment terms, and other restrictions are determined in accordance with the IRC. I. Disposition of Forfeitures Forfeitures of Company contributions, resulting from the termination of participants with less than fully vested rights under the Plan, are applied to reduce future employer contributions.For the years ended December 31, 2006 and 2005, $287,041 and $373,000, respectively, were used to offset employer contributions.The amount of unvested, forfeited accounts available to reduce future employer contributions totaled $8,108 and $5,073 at December 31, 2006 and 2005, respectively. 2. Summary of Significant Accounting Policies A. Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. B. Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein and disclosures of contingent assets and liabilities.Actual results could differ from those estimates. C. Investment Valuation and Income Recognition Investments in the Vanguard Funds are stated at fair value.Shares of registered investment companies are valued at quoted market prices which represent the net asset value of shares held by the Plan at year-end.Units of the Retirement Savings Trust are valued based on the net asset value at year-end.The Company Stock Fund is valued at its year-end unit closing price (comprised of year-end market price plus uninvested cash position).Participant loans are valued at cost which approximates fair value. Purchases and sales of securities are recorded on a trade-date basis. Interest income is accrued when earned.Dividend income is recorded on the ex-dividend date.Capital gain distributions are included in dividend income. Net appreciation and depreciation in fair value of investments, as presented in the statements of changes in net assets available for benefits, consists of the realized gains and losses and the net unrealized appreciation and depreciation on those investments. Net investment returns reflect certain fees paid by the investment funds to their affiliated investment advisors, transfer agents, and others as further described in each fund prospectus or other published documents.These fees are deducted prior to allocation of the Plan's investment earnings activity and thus are not separately identifiable as an expense. D. Participant Withdrawals Participant withdrawals are recorded when paid. 6 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) NOTES TO FINANCIAL STATEMENTS E. Participant Loans Receivable Participant loans receivable are recorded at the original loan amount, plus accrued interest, less subsequent principal and interest payments. F. Administrative Expenses The Company pays certain administrative expenses incurred by the Plan. G. Risk and Uncertainties The Plan provides various investment options in funds that invest in stocks, bonds, fixed income instruments and other mutual funds. Investment securities are exposed to various risks, such as interest rate, market and credit risk. Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of the investment securities, it is at least reasonably possible that changes in risks in the near term would materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits and the statements of changes in net assets available for benefits. H. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (“SFAS 157”). This Statement defines fair value, establishes a framework for measuring fair value in accordance with GAAP and expands disclosures about fair value measurements. SFAS 157 is applicable in conjunction with other accounting pronouncements that require or permit fair value measurements, but does not expand the use of fair value to any new circumstances. More specifically, SFAS 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and sets out a fair value hierarchy with the highest priority given to quoted prices in active markets and the lowest priority to unobservable inputs. Further, SFAS 157 requires tabular disclosures of the fair value measurements by level within the fair value hierarchy. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company does not believe this Statement will have a material impact on the Plan. 3.Investments During 2006 and 2005, the Plan’s investments appreciated (depreciated) in value as follows: 2006 2005 Vanguard Funds $ 7,676,638 $ 3,415,506 PMA Capital Corporation Stock Fund 43,498 (214,441 ) Total $ 7,720,136 $ 3,201,065 7 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) NOTES TO FINANCIAL STATEMENTS Investments at December 31, 2006 were as follows: UNITS/ FAIR SHARES VALUE Vanguard 500 Index Fund 158,901 $ 20,750,892 * Vanguard STAR Fund 924,006 19,348,677 * Vanguard Retirement Savings Trust 18,007,698 18,007,698 * Vanguard Morgan Growth Fund 897,785 17,048,932 * Vanguard Windsor II Fund 486,735 16,914,055 * Vanguard International Growth Fund 263,276 6,281,769 * Vanguard Total Bond Market Index Fund 611,916 6,113,038 * Vanguard Explorer Fund 55,881 4,174,846 Vanguard Extended Market Index Fund 100,988 3,906,202 Vanguard Total International Stock Index Fund 147,654 2,609,052 PMA Capital Corporation Stock Fund 315,386 1,507,545 Total $ 116,662,706 Investments at December 31, 2005 were as follows: UNITS/ FAIR SHARES VALUE Vanguard Retirement Savings Trust 19,586,026 $ 19,586,026 * Vanguard 500 Index Fund 161,888 18,604,119 * Vanguard STAR Fund 828,789 16,244,272 * Vanguard Morgan Growth Fund 885,971 15,690,553 * Vanguard Windsor II Fund 458,571 14,367,024 * Vanguard Total Bond Market Index Fund 525,445 5,285,975 Vanguard International Growth Fund 213,086 4,474,803 Vanguard Explorer Fund 46,931 3,524,980 Vanguard Extended Market Index Fund 88,366 3,027,435 Vanguard Total International Stock Index Fund 82,711 1,180,282 PMA Capital Corporation Stock Fund 387,183 1,835,247 Total $ 103,820,716 *Indicates that investment is in excess of 5% of net assets available for Plan benefits. 4.Related Party Transactions The Plan invests in shares of mutual funds managed by an affiliate of Vanguard Fiduciary Trust Company (“VFTC”).VFTC acts as trustee for only those investments as defined by the Plan.Transactions in such investments qualify as party-in-interest transactions which are exempt from the prohibited transactions rules. 5.Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants would become 100% vested in their employer contributions. 8 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) NOTES TO FINANCIAL STATEMENTS 6.Tax Status The IRS has determined and informed the Company by a letter, dated April 10, 2002, that the Plan and related trust are designed in accordance with applicable sections of the IRC. Although the Plan has been amended since receiving the determination letter, the Plan administrators believe that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. 7.Subsequent Events Effective January 1, 2007, a participant’s interest in his or her Age-Based Contributions account will vest in accordance with the following schedule: Completed Years of Service Vesting % Less than 1 year 0% 1 year 20% 2 years 40% 3 years 60% 4 years 80% 5 years or more 100% 9 PMA CAPITAL CORPORATION RETIREMENT SAVINGS PLAN (FORMERLY KNOWN AS PMA CAPITAL CORPORATION 401(K) PLAN) Form 5500, Schedule H, Line 4i- Schedule of Assets (Held at End of Year) as of December 31, 2006 EIN: 23 – 2217932 PN: 001 (a) (b) Identity of Issue, Borrower, Lessor or Similar Party (c) Description of Investment (e) Current Value * Vanguard 500 Index Fund Mutual Fund $ 20,750,892 * Vanguard STAR Fund Mutual Fund 19,348,677 * Vanguard Retirement Savings Trust Common Collective Trust 18,007,698 * Vanguard Morgan Growth Fund Mutual Fund 17,048,932 * Vanguard Windsor II Fund Mutual Fund 16,914,055 * Vanguard International Growth Fund Mutual Fund 6,281,769 * Vanguard Total Bond Market Index Fund Mutual Fund 6,113,038 * Vanguard Explorer Fund Mutual Fund 4,174,846 * Vanguard Extended Market Index Fund Mutual Fund 3,906,202 * Vanguard Total International Stock Index Fund Mutual Fund 2,609,052 * PMA Capital Corporation Stock Fund Company Stock Fund 1,507,545 * Participant loans Loans (interest rates range from 4.0% to 10.9%) 2,124,682 Total Investments $ 118,787,388 * Indicates a party-in-interest. **Column (d), cost, has been omitted as all investments are participant directed. 10 Exhibits Exhibits are listed in the Index to Exhibits appearing on page E-1. Signatures The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrators have duly caused this annual report to be signed ontheir behalf by the undersigned hereunto duly authorized. PMA Capital Corporation Retirement Savings Plan (formerly known as PMA Capital Corporation 401(k) Plan) Date: June 26, 2007 By: /s/ John M. Cochrane John M. Cochrane Plan Administrator 11 Index to Exhibits Number Description Method of Filing (23) Consent of Independent Registered Public Accounting Firm 23.1 Consent of Beard Miller Company LLP Filed herewith E-1
